DETAILED ACTION
Application 16/484822, “SILICON PARTICLES FOR ANODE MATERIALS OF LITHIUM ION BATTERIES”, is the national stage entry of a PCT application filed on 2/9/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 11/2/21.  

Response to Arguments
Applicant’s arguments filed on 11/2/21 have been fully considered, but  are not persuasive.  Applicant presents the following arguments.  
Applicant has surprisingly and unexpectedly discovered that the ability to cycle lithium ion batteries having a high energy density can be achieved through the use of anode materials which contain silicon having the properties recited in claim 1 (remarks at page 7).  In response, applicant’s published paragraph [0078] states that “The use of the silicon particles of the invention in lithium-ion batteries surprisingly leads to an improvement in the cycling performance thereof”, but does not therein disclose characterize the silicon particles.  Therefore, it is unclear that the allegedly surprising results are coupled to applicant’s invention as currently claimed.  Applicant’s Examples appear to only describe the use of silicon partilces having a d50 value of 4.5, an average R value of 0.86, and a silicon content of 97.9 %.  Thus, even if the Examples did 

The fact that the Office has identified five deficiencies of Paireau is evidence of nonobviousness.  In response, although the Office has identified five deficiencies labeled i) through v), each of the deficiencies are drawn only to the nature of the silicon particles and represent features which could be suggested by the silicon particles of Paireau, but to which Paireau is silent.  Thus, the combination of the deficient features is found to simply provide a detailed characterization of the spherical silicon particles.  In formulating the Rejection, the Office has considered the number of features to which Paireau is deficient, or at least does so herein, and finds that the features simply represent normal characteristics of spherical silicon particles used in industrial application, particularly spherical silicon particles useful in the battery art in view of Paireau.  

In addition to the five deficiencies of Paireau identified by the Examiner, there is no teaching or suggestion of spherical particles anywhere in Paireau.  The recitation “which for spherical silicon particles” of paragraphs [0023] and [0024], relied on by the Examiner to teach spherical silicon particles, is merely directed to a basis for measuring the size of particles of various shapes, but does [s]ilicon in the form of spherical particles having a mean diameter comprised between 100 nm and 200 nm, marketed by S’tile” in Paireau paragraph [0066] doesn’t actually refer to spherical silicon particles of 100 to 200 nm diameter, but instead refers to aggregates which have a mean size of between 100 and 200 nm, but are formed of [spherical] primary particles having a much smaller diameter.  In response, as to the “spherical silicon particles” recitation of paragraphs [0023] and [0024], the Examiner respectfully disagrees with applicant’ position that this would not teach or fairly suggest to a skilled artisan to actually use spherical particles as the silicon particles.  Paragraph [0023] first gives a general disclosure “silicon particles can be micrometrical particles”, then gives a specific disclosure “for example the mean diameter of which for spherical silicon particles is comprised… between 1 and 15 micrometres”.  A skilled artisan would certainly have understood that spherical silicon particles may be used, even if the general disclosure provides that other non-spherical micrometrical particles could alternatively be utilized.  Counsel’s argument appears to suggest that Paireau only utilized the word “spherical” in order to give meaning to the term “mean diameter”, and that the word spherical should otherwise be ignored as to providing a relevant teaching.  This is not found persuasive by the Office at least because a skilled artisan would not need the word spherical to be included to understand the meaning of the word diameter, unless the intention of Paireau is to expressly allow for the use of spherical particles.  


    PNG
    media_image1.png
    291
    615
    media_image1.png
    Greyscale


Spherical particles in the 1 to 10 micron size range were not available in the marketplace at the time of invention.  Applicant notes that Liu, cited by the Office to address a deficiency of Paireau regarding particle size, was published after the publication and foreign priority dates of Paireau.  In response, the relevant date for determining obviousness of the claimed invention is the filing 

The vast majority of the Fenollosa spherical particles are in aggregated form, and the de-aggregated silicon particles are expensive to produce which renders the silicon particles economically non-viable in industry and therefore nonobvious for lack of motivation to utilize.  In response, Fenollosa explicitly teaches that the silicon particles may be made in non-aggregated form (see Figure 1; see also “Isolated microspheres” at page 95, 2nd paragraph).  The expense required to produce the non-aggregated particles is not evidence of nonobviousness, particularly considering that industrial viability is not a requirement of obviousness.  A known product does not become nonobvious because the product is expensive or time consuming to produce.  See MPEP 2141 for relevant factors which do determine the obviousness of a claimed invention.

Neither of Liu and Fenollosa are analogous art useable in combination to reject the claimed invention.  Applicant further argues that the field of endeavor of the present invention is that of silicon-containing anodes for lithium ion batteries and that Liu and Fenollosa are not from that field of endeavor and are not In response, applicant’s invention as claimed is not merely drawn to anode materials comprising silicon, but is specifically drawn to such anode materials wherein the silicon is micron sized spherical silicon particles.  Liu is drawn to the synthesis of such silicon microspheres, expressly discloses that silicon composites have application in anodes of the lithium battery art (Liu Introduction, first paragraph) and points directly to Fenollosa as reference [25]; therefore, both reference are suggested by the record as useful in the lithium battery art and pertinent to the same problem as applicant’s claimed invention.

There is no motivation to combine Paireau, Liu and Fenollosa.  In response, the motivation to combine the references is set forth in the Office Action.  Specifically, “it would have been obvious to a person having ordinary skill in the art at the time of invention to produce the silicon particles using the technique of Fenollosa in order to obtain ~2 micron spherical silicon particles, thereby ensuring a particle size suitable for 1 to 15 microns embodiment described in Paireau paragraph [0023], since particles made by the Fenollosa technique were known in the art as useful for producing particles a few microns in diameter as taught by Liu”.  Applicant appears to argue that the art as applied yields a method which is expensive, but inexpensiveness is not a requirement for the demonstration of prima facie obviousness.  As described in MPEP 2141, the rationale for obviousness is not limited to situations where an improvement is provided by a combination of references, but instead, “[i]n short, the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge” (MPEP 2141 II).  In this case, none of these arguments of applicant rebut the prima facie case of obviousness by demonstrating that the skilled artisan would not have been expected to be able to produce the claimed invention in view only of knowledge available at the time of invention.  

Applicant further argues that Paireau is not enabling because Paireau does not teach or suggest how micron sized, non-porous, non-aggregated silicon particles could be produced in order to fulfill a suggested embodiment.  In response, this argument is not found to be persuasive because the finding that Paireau does not enable disclosed embodiments is merely an argument of counsel which not supported by any appropriate evidence.  As described in MPEP 716.01(c), “[e]xamples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art”.  See also MPEP 2121 regarding a presumption of operability of prior art references.  Moreover, even in the argument of non-enablement was found as persuasive, the argument would tend to support the prima facie case of obviousness because a skilled artisan would look to other available references to fill any gaps in the disclosure in order to make or use the invention of Paireau.  Therefore, references such as Liu which 

Paireau’s spherical particles do not have an R-value approaching 1 at least because the S’tile particles disclosed by Paireau are chainlike aggregate particles comprised of nanosphere primary particles.  In response, the S’tile particles described by Paireau as spherical 100 to 200 nm particles are indeed 100 to 200 nm agglomerated into micron sized secondary particles as evident by the herein included Figure.  Therefore, there is no reason to believe that any disclosure by Paireau of spherical particles represent anything other than spherical particles.  

If Paireau desired to create larger micron sized particles, he would have done so by using a different, more conventional technology, than that cited in the art rejections.  In response, the argument of counsel as to the mindset of the Paireau inventor is not supported by any evidence tending to demonstrate what a skilled artisan at the time of invention would have known or would have chosen to do.  Moreover, the basis for a determination of obviousness is not what a skilled artisan would have chosen based on convenience or industrial standards, but is instead what a skilled artisan would have been able to do based on the art of record.  The argument is not found persuasive.

The Office has not properly established the Paireau particles as spherical having an R value within the claimed range.  In response, the Office has not alleged that the Paireau particles inherently and necessarily are possess an R value lying within the claimed range.  Instead, the Office finds the claimed R range of the particles to be obvious based on the cited art, including but not limited to Paireau’s teaching that the particles are spherical.  See the art rejections for more detail.

None of the references cited by the Examiner cure the deficiency of Paireau regarding the nonporous nature of the claimed silicon particles.  Applicant cites EP 1544167 B1 and US 2018/0212234 A1 in support of the argument.  Applicant further notes that the mere absence from the reference of an explicit requirement of the claim cannot reasonably be construed as an affirmative statement that the requirement is in the reference.   In response, the position of the Office that the spherical particles disclosed by Paireau and/or Fenollosa are inherently, or at least could obviously be non-porous is not based on mere conjecture, but is instead based on the best understanding of the cited art.  The Office specifically notes in the rejection the Fenollosa particles are nucleated and grown with surface tension (p95) to form a microsphere and further illustrates particles which appear to be dense spherical particles at Figures 1 and 3.  The growth of “highly spherical” particles under the influence  “surface tension” weighs against a presumption that the particles are porous because the surface tension itself dictates the continuous spherical geometry, 

The cited art does not cure deficiency iv) of Paireau by fairly teaching or suggesting non-aggregated particles.  In response, Fenollosa explicitly states that “Isolated microspheres can also be obtained from photonic sponges through a very mild grinding process that preserves the spherical quality of the spheres” and illustrates isolated microspheres at Figure 1.  Therefore, this deficiency is properly addressed in view of Paireau.  

The process employed in claims 5-8 do indeed provide a physical difference to the anode material at least because they convert porous particles and/or non-spherical particles into spherical, non-porous particles in economical fashion.  In response, although the limitations of claims 5-8 may imply some structure as argued, the implied structure is not new structure beyond that suggested by the cited art.  The cited art also provides spherical, non-porous particles as described in the art rejections and this Response to Arguments section.  The issue of economy is not a structural feature of the claimed product and is therefore not germane to the issue of patentability of the claimed product.  

The production technique of Fenollosa provides 99.99 percent pure silicon which is not effective for use in lithium ion batteries due to high expense and therefore fails to teach the claimed invention.  In response, high expense does not imply “not effective” for a particular use.  For example, in a research laboratory batteries are often produced which are not the final product intended to be market-viable.  Such products are nevertheless suitable for demonstrating what was known in the art at the time of invention.  Economic viability is not a limiting condition on the prior art.  Moreover, regarding issue v), the Office has previously taken Official Notice to demonstrate that various grades of silicon were known in the art, with the purities lying within the claimed range being among those conventionally used in the art and/or commercially available with factors such as cost, availability, necessity for purity being engineering considerations to be weighed by a skilled artisan in selecting a material for 

Applicant has demonstrated that the claimed particles provide better cyclability than fragmented silicon particles of the prior art.  In response, applicant’s specification compares applicant’s invention to “splintery silicon particles” of the Comparative Example 4.  The cited art does not rely on splintery particles; therefore, this comparison does not compare applicant’s invention to the closest prior art, which is that cited by the Office.  

The silicon anode material of Paireau must be coated with carbon; whereas, applicant’s invention may be simply silicon particles and does not require a carbon coating.  In response, applicant’s invention as claimed utilizes the transitional term “comprising” to describe the constituents of the anode material and therefore does not exclude a carbon coating.  The argument is therefore not commensurate in scope with applicant’s claimed invention.

Cho does not disclose spherical, non-aggregated, nonporous particles at least because Figure 1A is merely schematic as described in paragraph [0031] and in not intended to reflect actual particle shape.  In response, paragraph [0031] indicates that the relative dimensions of the illustrated particle are exaggerated, but does not teach or suggest that the shape of the particle is other the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art”.  In this case, the combination of the drawings and the descriptions do fairly suggest that the core particle is indeed spherical in the context of the claims which do not require perfect sphericity.

Cho teaches particle diameter of 20 nm to 2 microns at paragraph [0034], but paragraph [0034] further teaches that choosing smaller particles prevents deterioration of the charge/discharge cycles.  In response, “smaller” in paragraph [0034] is a qualitative description and is not tied to a numerical value.  There is no indication at Choi paragraph [0034] that the range of 20 nm to 2 microns is not desirable in its entirety.  

Regarding the rejection of claims over a combination of Cho, Choi, Liu, Fenollosa, and Li, applicant repeats arguments drawn to the use of Liu and Fenollosa which were previously considered and responded to above in the context of the rejection of claims over a combination of references including Paireau.

Cho does not teach the use of uncoated silicon particles.  In response, the claims as worded do not exclude a coating from the silicon particles.  Applicant further argues that the presence of the coating leads to an impurity level in the range of 3.7 percent based on simple calculations; however, the mathematical consideration is not sufficiently detailed, particularly considering that the claim allows for unnamed constituents such as a coating on the spherical silicon particles.

 Regarding the rejection of claims over a combination of Cho, Choi, Liu, Fenollosa, and Li, applicant repeats arguments drawn to whether or not the prior art teaches spherical, nonporous, non-aggregated particles which were previously considered and responded to above in the context of the rejection of claims over a combination of references including Paireau.

The salient feature of Choi which must be considered is the unique structure of his silicon-containing particles.  These particles are not the same as the Cho particles; therefore, the references are not combinable.  In response, as applicant correctly noted, the Office does not rely on Choi for teaching structure of silicon-containing particles, but instead relies on Choi to teach known structure of a lithium ion battery.  The rejection is consistent with the guidelines for determining obviousness set forth in MPEP 2141 and crafted in consideration of the KSR decision by the Supreme Court; therefore the rejection is deemed to be 

The assertion of the Office that “these features appear to simply describe characteristics of silicon powder which was known and/or commercially available at the time of invention” is not correct.  In response, the Office has demonstrated at least through the Fenollosa and Liu references that spherical, nonporous silicon particles having sizes in the range of 0.5 to 5 microns were indeed known at the time of invention. 

Li adds nothing to alleviate the deficiencies of Cho.  In response, Li is merely added in order to support the prima facie case of obviousness demonstrated via the other applied references.  The other cited art does appear 

Li is a non-analogous reference.  In response, Li is in the analogous art of silicon processing, specifically to the production of silicon nanoparticles, which is found to be reasonably pertinent to the claimed invention because a skilled artisan would have been interested in prior art teaching fabrication techniques for silicon microparticles and nanoparticles in order to produce a silion microparticle comprising anode material.  The record makes clear (e.g. Liu Introduction, first paragraph) that a skilled artisan would have understood that such silicon processing has particular application and relevance to the battery art.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the as filed application does not appear to describe an anode material comprising one or more binders and silicon particles [as in claim 1], wherein the silicon particles have no coating thereon [as in claim 21].  For example, applicant’s Figure 1 appears to disclose silicon particle coated with another phase, presumed to be a binder, so as to provide a complete anode material.  The application does not include and embodiment wherein the silicon particles are combined with a binder without coating the silicon particles with binder material.  
It is noted that the as-filed application does disclose (e.g. published paragraph [0059]) that the silicon particles may be “employed directly” without a further processing step to provide a carbon coating, a polymer coating, or an oxidative treatment thereon, but does not broadly exclude any coating so as to possess “no coating”, particularly in combination with the requirement that one or more binder is included.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 requires in the alternative that the silicon particles have no coating thereon; however, base claim 1 previously requires that the anode material is comprised of a mixture of at least “one or more binders” and “silicon particles”.  It is unclear how the silicon particles could have no coating thereon if they are previously required to be present in combination with one or more binders.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-13, 16, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paireau (US 2014/0332717) in view of Liu (“Synthesis of Silicon Microspheres”, Materials Science Forum, vol. 848, Trans Tech Publications, Ltd., Mar. 2016, pp. 505–518), Fenollosa (“Silicon Colloids: From Microcavities to Photonic Sponges”, Adv. Mater. 2008, 20, 95–98) and Li (US 2004/0166319).
Regarding claim 1-3, 16, 17 and 9, Paireau teaches a lithium ion battery comprising a cathode, an anode and a separator (paragraph [0080, 0058]), wherein the anode is formed from anode materials including one or more spherical particles (“spherical silicon particles”, paragraph [0023]) and binders (paragraph [0059-0060]). 

Claim 1 further requires the following features for the silicon particles which not expressly taught by Paireau: i) that the particle diameter of the silicon particles is 1 to 10 microns, ii) the spherical silicon particles have an R value of between 0.6 and 1.0 (or more narrowly between 0.7 and 1.0 as in claims 2 and 3), iii) the silicon particles are non-porous, iv) the silicon particles are non-aggregated, and v) the silicon particles have a silicon content of 97 to 99.8 % by weight.  
However, as described below, these features appear to simply describe characteristics of silicon powder which was known and/or commercially available at the time of invention.  Absent persuasive evidence of criticality, the normal use of such a material for it’s known purpose is prima facie obvious.

As to i), it is noted that Paireau teaches that the silicon particles may be of micron scale, i.e. preferably 1 to 15 microns as described in paragraph [0023], or as an 
For the nanometer scale embodiment, Paireau suggests that the silicon particles may be obtained commercially from S’tile (paragraph [0066]), but Paireau does not appear to teach a source for the micron scale embodiment.
In the analogous art of silicon processing, Liu provides a brief state of the art summary of known techniques for producing silicon microspheres of various sizes, as of March 2016 publication.  Liu lists the Fenollosa reference (Liu reference [25]) as the known synthesis method for producing smooth-surfaced silicon particles of 0.5 to 5 micron diameter at Table 1.  Liu further expressly teaches that the silicon microspheres have potential application in the lithium battery art (Introduction, first paragraph).
In the analogous art of silicon processing, Fenollosa teaches the production of silicon particles via a vapor-solid phase reaction method, the particles having an average diameter of around 2 microns and high degree of sphericity (see Figure 1).  
Accordingly, the requirement that the silicon particles have an average particle size of 1 to 10 microns is obvious in view of the cited art because: 
a) this range substantially overlaps the claimed range of 1 to 15 micrometers taught by the paragraph [0023] embodiment of Parieau, rendering the claimed particle size to be prima face obvious (MPEP 2144.05), and 
b) it would have been obvious to a person having ordinary skill in the art at the time of invention to produce the silicon particles using the technique of Fenollosa in order to obtain ~2 micron spherical silicon particles, thereby ensuring a particle size suitable for 1 to 15 microns embodiment described in 

As to ii), Paireau does not explicitly state that the silicon particles have an R value of between 0.6 and 1.0 (or more narrowly between 0.7 and 1.0 as in claims 2, 3, 16 and 17).
However, the characterization of the silicon particles as “spherical” at Paireau paragraph [0023] implies an “R” value of approaching 1, using applicant’s language.  
Note that an ideal sphere would have an R value equal to 1, with all diameters of the sphere having the same value.  
Moreover, the particles illustrated by Fenollosa at Figure 1 are characterized as exhibiting “spherical perfection” (Fenollosa p95, 3rd paragraph) and appear to have constant diameter suggesting an R value equal to, or at least approaching, 1.0.  
Thus, the claimed range of  R being between 0.6 and 1.0 (or more narrowly between 0.7 and 1.0 as in claims 2, 3, 16 and 17) is obvious in view of the teaching of the particle as being spherical of Paireau, and further in view of the specific spherical micron sized particles taught by Fenollosa.

As to iii), Paireau is silent as to the porous vs non-porous nature of the spherical silicon particles of paragraph [0023]). 
However, it is found that the silicon core particle of Paireau and/or Fenollosa is inherently, or at least obviously could be non-porous because there is no disclosure in nd paragraph), implying a dense structure grown outward from the seed of nucleation.  See also the spherical particles of Fenollosa Figures 1 and 3 which appear to illustrate dense spherical particles devoid of porosity.
It is noted that the record suggests that active steps have been used in the art to form pores in silicon particles which would otherwise omit the pores (see applicant’s published paragraph [0004]; as filed specification at page 2 1st paragraph).  
See also Li which is in the analogous art of silicon processing, and teaches that it is conventional to produce porous silicon by performing a pore/porosity creating technique to convert the non-porous silicon powder into a porous silicon powder (paragraph [0003, 0014]).  No such pore/porosity and or porosity forming steps are suggested by Paireau or Fenollosa as necessary or desirable; accordingly a non-porous nature for the silicon particle is prima facie obvious.  Omission of non-required steps and features is prima facie obvious (MPEP 2144.04 II).

As to iv), Paireau simply describes the micron embodiment particles as spherical particles of preferably 1 to 15 micron diameter (paragraph [0023]), without suggesting any agglomeration.  Fenollosa further explicitly teaches that the silicon particles may be made in non-aggregated form (see Figure 1; see also “Isolated microspheres can also be obtained” at page 95, 2nd paragraph).
It would have been obvious to use non-aggregated silicon particles in the invention of Paireau since a) Paireau does not suggest aggregation as a desirable trait 

As to v), Paireau and Fenollosa are silent as to the purity of the silicon.  However, it is known that elemental materials normally contain some impurity, yet a claim on purity of a known product does not render a product to be nonobvious (MPEP 2144.04 VII). It is noted that various grades of silicon were known in the art, with the purities lying within the claimed range being among those conventionally used in the art and/or commercially available [OFFICAL NOTICE; since this assertion of official notice previously presented in the 11/3/20 Non-Final Rejection was not traversed or not adequately traversed in the 2/2/21 remarks, the common knowledge or well-known in the art statement is taken to be admitted prior art], with factors such as cost, availability, necessity for purity being engineering considerations to be weighed by a skilled artisan in selecting a material for use.  


As to claim 4, Paireau further teaches wherein the silicon particles have been coated with carbon (paragraph [0099]).

As to claims 5-8, the limitations describe the manner of making the product without setting forth any new and specific structure.  Such product-by-process limitations which do not expressly add or imply new structure do not patentably distinguish product claims from the prior art (MPEP 2113).  

As to claim 12-13, the limitations referring to the degree of lithiation of the battery in a charged state describe a manner of using, i.e. a preferred technique for charging, the battery.  Such method of using limitations which do not expressly add or imply new structure do not patentably distinguish product claims from the prior art (MPEP 2114 II).  It is noted that the lithium ion battery of Paireau may be charged to values within the claimed range of 600 to 1500 mAh/g (Figure 2).  

As to claim 22, the requirement that the particles “are melt-rounded fragments” describes the manner of making the product without setting forth any new and specific structure beyond that taught or suggested by the prior art as previously described.  Such product-by-process limitations which do not expressly add or imply new structure do not patentably distinguish product claims from the prior art (MPEP 2113).  It is noted that Fenollosa does teach silicon microspheres manufactured using “surface tension forces” to produce a “ “rain” of micrometer-sized spheres” (page 95, second paragraph) appearing to disclose the same structure as would be present in “melt-rounded” silicon particles as broadly claimed.
As to the requirement that the fragments are produced from metallurgical grade silicon having a silicon content of from 98 to 99% by weight based on the total weight of .

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paireau (US 2014/0332717) in view of Liu (“Synthesis of Silicon Microspheres”, Materials Science Forum, vol. 848, Trans Tech Publications, Ltd., Mar. 2016, pp. 505–518), Fenollosa (“Silicon Colloids: From Microcavities to Photonic Sponges”, Adv. Mater. 2008, 20, 95–98), Li (US 2004/0166319) and Otsuka (US 2017/0040610).
As to claim 21, the cited art remains as applied to claim 1.  Paireau does not appear to teach wherein the spherical silicon particles are coated with a silicon oxide coating with a layer thickness of < 10 nm.
In the battery art, Otsuka teaches that silicon particles may be provided with a silicon oxide coating of 0.5 to 10 nm for the benefit of simultaneously suppressing unwanted oxidation and undesirable irreversible capacity increase (paragraph [0032]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the silicon particles of the combined embodiment with a silicon oxide coating with a layer thickness of < 10 nm for the benefit of suppressing unwanted oxidation and undesirable irreversible capacity increase as taught by Otsuka.



Claims 1-9 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0034056) in view of Choi (US 2018/0226640), Liu (“Synthesis of Silicon Microspheres”, Materials Science Forum, vol. 848, Trans Tech Publications, Ltd., Mar. 2016, pp. 505–518), Fenollosa (“Silicon Colloids: From Microcavities to Photonic Sponges”, Adv. Mater. 2008, 20, 95–98) and Li (US 2004/0166319).
Regarding claim 1-3, 16, 17 and 9, Cho teaches an anode material (Figures 1A, 1B) including one or more spherical silicon particles (Figure 1A item 10 is a core which may be made up of a single silicon particle as described in paragraph [0035]).  
Claim 1 further requires that the anode active material is “for lithium-ion battery”; however, this is found to be a non-limiting statement of intended use because claim 1 does not set forth battery structure other than the anode material.  
As to claim 9 which is drawn to a battery, it is noted that Cho does suggest the anode material as useable in a lithium-ion battery (paragraph [0002]).

Cho does not expressly teach the anode material further comprising one or more binder, and the lithium ion battery comprising a cathode and separator in addition to the anode.
In the battery art, Choi teaches a lithium ion battery comprising a cathode, an anode, and a separator (paragraph [0002, 0084]), wherein the anode is provided with a binder in addition to the active material for the benefit of improving adhesion between 
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the anode active material of Cho within a lithium ion battery further including a cathode and separator in addition to the anode as was conventional, and to further include a binder with the silicon based anode active material for the benefit of improving adhesion of the electrode as taught by Choi.  

Claim 1 further requires the following features for the silicon particles which not expressly taught by Cho: i) that the particle diameter of the silicon particles is 1 to 10 microns, ii) the spherical silicon particles have an R value of between 0.6 and 1.0 (or more narrowly between 0.7 and 1.0 as in claims 2 and 3), iii) the silicon particles are non-porous, iv) the silicon particles are non-aggregated, and v) the silicon particles have a silicon content of 97 to 99.8 % by weight.  
However, as described below, these features appear to simply describe characteristics of silicon powder which was known and/or commercially available at the time of invention.  Absent persuasive evidence of criticality, the normal use of such a material for it’s known purpose is prima facie obvious.


As to i), it is noted that Cho teaches a silicon core particle which may have a diameter of between 0.02 and 2 microns, with the diameter selected in that range based on intended application and desired electrode structure for a battery (paragraph [0034]). 

In the analogous art of silicon processing, Fenollosa teaches the production of silicon particles via a vapor-solid phase reaction method, the particles having an average diameter of around 2 microns and high degree of sphericity (see Figure 1).  
Accordingly, the requirement that the silicon particles have an average particle size of 1 to 10 microns is obvious in view of the cited art because: 
a) Cho teaches an overlapping diameter range of 0.2 to 2 microns, with the particular selected diameter left to the skilled artisan as a matter of optimizable design choice; optimization of a known result-effective variable is prima facie obvious as described in MPEP 2144.05 II, and 
b) it would have been obvious to a person having ordinary skill in the art at the time of invention to produce the silicon particles using the technique of Fenollosa in order to obtain ~2 micron spherical silicon particles, thereby providing silicon particles of a size suitable for the upper limits of the diameter range disclosed by Cho at paragraph [0034], since particles made by the Fenollosa technique were known in the art as useful for producing particles a few microns in diameter as taught by Liu.

As to ii), Cho schematically illustrates spherical core particles (Figures 1A-1C), but does not explicitly state that the silicon core particles have an R value of between 0.6 and 1.0 (or more narrowly between 0.7 and 1.0 as in claims 2, 3, 16 and 17).
However, the particles illustrated by Fenollosa at Figure 1 are characterized as exhibiting “spherical perfection” (Fenollosa p95, 3rd paragraph) and appear to have constant diameter suggesting an R value equal to, or at least approaching, 1.0.  
Thus, the claimed range of  R being between 0.6 and 1.0 (or more narrowly between 0.7 and 1.0 as in claims 2, 3, 16 and 17) is at least obvious at least in view of the Cho-Fenollosa combined embodiment wherein appropriately sized core particles needed by Cho are provided by a method such as that of Fenollosa. 

As to iii), Cho is silent as to the porous vs non-porous nature of the core silicon particles of Figures 1A-1C. 
However, it is found that the silicon core particle of Cho and/or Fenollosa is inherently, or at least obviously could be porous because there is no disclosure in the references to provide pores/porosity in the silicon.  Fenollosa particularly teaches the silicon microspheres nucleating and growing (p95, 2nd paragraph), implying a dense structure grown outward from the seed of nucleation.
It is noted that the record suggests that active steps have been used in the art to form pores in silicon particles which would otherwise omit the pores (see applicant’s published paragraph [0004]; as filed specification at page 2 1st paragraph).  
See also Li which is in the analogous art of silicon processing, and teaches that it is conventional to produce porous silicon by performing a pore/porosity creating 

As to iv), Cho teaches that the core particle may be a single particle at paragraph [0035], thereby at least suggesting that the particles may be non-aggregated.  Moreover, Fenollosa further explicitly teaches that the silicon particles may be made in non-aggregated form (see Figure 1; see also “Isolated microspheres” at page 95, 2nd paragraph).
It would have been obvious to use non-aggregated silicon particles in the invention of Cho so that the particles may useable as core particles and be individually coated as illustrated in Cho Figure 1A.   

As to v), Cho and Fenollosa are silent as to the purity of the silicon.  However, it is known that elemental materials normally contain some impurity, yet a claim on purity of a known product does not render a product to be nonobvious (MPEP 2144.04 IV). It is noted that various grades of silicon were known in the art, with the purities lying within the claimed range being among those conventionally used in the art and/or commercially available [OFFICAL NOTICE; since this assertion of official notice previously presented in the 11/3/20 Non-Final Rejection was not traversed or not adequately traversed in the 2/2/21 remarks, the common knowledge or well-known in 


As to claim 4, Cho further teaches wherein the silicon particles have been coated with carbon (Figure 1C item 30; paragraph [0040]).

As to claims 5-8, the limitations describe the manner of making the product without setting forth any new and specific structure.  Such product-by-process limitations which do not expressly add or imply new structure do not patentably distinguish product claims from the prior art (MPEP 2113).  

As to claim 12-13, the limitations referring to the degree of lithiation of the battery in a charged state describe a manner of using, i.e. a preferred technique for charging, the battery.  Such method of using limitations which do not expressly add or imply new structure do not patentably distinguish product claims from the prior art (MPEP 2114 II).  

As to claim 14, Cho further teaches wherein the silicon particles have SiOx on surfaces thereof (Figure 1A item 22; paragraph [0037]).

As to claim 15, 18 and 19, Cho further teaches wherein the silicon particles have been coated with carbon (Figure 1C item 30; paragraph [0040]).  Cho is silent as to the 
However, Cho does teach forming the layer from a precursor material such as polyacrylonitrile (paragraphs [00018, 068]) which is ~67% carbon, and including the precursor in an amount of 0.1 to 20 wt % with particular concentration in the range selected to balance yield and dispersion state (paragraph [0052]) 
In the battery art, Choi teaches coating a silicon based core material with a carbon coating layer to provide a composite material having 1 to 30 wt% carbon for the benefit of ensuring enhanced electronic conductivity (paragraph [0056]).  Choi further gives an example wherein the carbon content is 4.76 weight % (paragraph [0109]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to supply the carbon coating layer at a value of less than 20% [or more narrowly 0.5 to 5%] carbon by weight for the benefit of ensuring enhanced electronic conductivity as taught by Choi.  

As to claim 20, Cho further teaches wherein the silicon particles have a silicon oxide coating on surfaces thereof, having the formula SiOx where x ≥ 1.3 (Figure 1A,1C item 22; paragraph [0037] with the “x” range overlapping the claimed range at 1.3-2), and a further coating of carbon (Figure 1C item 30) derived by carbonizing one or more carbon precursors which have been coated onto the silicon particles having a silicon oxide coating (paragraphs [0047, 0054]; alternatively, see paragraphs [0065-0067]).

Cho does not expressly teach the proviso that the carbon content of the carbon-coated particles is < 20 weight percent based on the total weight of the coated particles.  
However, Cho does teach that the layer 20, including a silicon oxide layer, is just 0.5 to 20 nm in thickness and less than 1/10th the radius of the core, while the thickness of the carbon layer is even thinner at less than 1/10th the thickness of the silicon oxide layer (e.g. paragraph [0012]; see also the carbon layer at 0.5 to 10 nm thickness at paragraph [0054]).  Thus, Cho teaches a composite particle which is formed of a silicon core having disposed thereon a relatively thin surface layers where the carbon resides.  It follows that the carbon content would be expected to be less than 20% of the weight of the carbon-coated silicon particles, with the weight of the particles being dominated by the core particles having a large diameter relative to the thickness of the coating layers.  
Moreover, it has been held that differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, the requirement that the carbon content of the carbon coated particles does not appear to provide any unexpected result, with the facilitation of charge transfer and conductivity enhancements being an expected result associated with the carbon coating.  
See also the rejection of claim 15 over Cho in view of Choi.

As to claim 21, Cho does not explicitly state that the 1 to 10 micron spherical silicon particles are coated with a silicon oxide coating with a layer thickness of < 10 nm.

As described in MPEP 2144.05 I, a “prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness” absent a showing of unexpected criticality associated particularly with the claimed range.  In this case, no such unexpected showing of criticality is of record; therefore, the claimed invention is obvious over the cited art.

As to claim 22, the requirement that the particles “are melt-rounded fragments” describes the manner of making the product without setting forth any new and specific structure beyond that taught or suggested by the prior art as previously described.  Such product-by-process limitations which do not expressly add or imply new structure do not patentably distinguish product claims from the prior art (MPEP 2113).  It is noted that Fenollosa does teach silicon microspheres manufactured using “surface tension forces” to produce a “ “rain” of micrometer-sized spheres” (page 95, second paragraph) appearing to disclose the same structure as would be present in “melt-rounded” silicon particles as broadly claimed.
As to the requirement that the fragments are produced from metallurgical grade silicon having a silicon content of from 98 to 99% by weight based on the total weight of said particles, this feature is obvious for the reasons set forth in the discussion of .

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0034056) in view of Choi (US 2018/0226640), Liu (“Synthesis of Silicon Microspheres”, Materials Science Forum, vol. 848, Trans Tech Publications, Ltd., Mar. 2016, pp. 505–518), Fenollosa (“Silicon Colloids: From Microcavities to Photonic Sponges”, Adv. Mater. 2008, 20, 95–98) and Li (US 2004/0166319) and Otsuka (US 2017/0040610).
As to claim 21, the cited art remains as applied to claim 1.  Cho does not explicitly state that the 1 to 10 micron spherical silicon particles are coated with a silicon oxide coating with a layer thickness of < 10 nm.
In the battery art, Otsuka teaches that silicon particles may be provided with a silicon oxide coating of 0.5 to 10 nm for the benefit of simultaneously suppressing unwanted oxidation and undesirable irreversible capacity increase (paragraph [0032]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the silicon particles of the combined embodiment with a silicon oxide coating with a layer thickness of < 10 nm for the benefit of suppressing unwanted oxidation and undesirable irreversible capacity increase as taught by Otsuka.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723